Citation Nr: 1602197	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for cold injury residuals.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right ankle disorder.

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a left ankle disorder.

5.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the fingers on the left hand.

6.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right foot disorder.

REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified during a Board hearing, held by the undersigned, in March 2015.  A copy of the hearing transcript (Transcript) is of record.  At that time, the Veteran testified that he never broke his arm in service, which was developed as a wholly separate issue during this appeal, and that the only issue on appeal should be entitlement to service connection for a left shoulder disorder.  He indicated that a hairline fracture of the left shoulder exists, as well as degenerative arthritis in that joint, and as such the issue has been recharacterized to reflect the Veteran's statements.  See Transcript, pp. 4, 5, 8.


In a April 2010 notice of disagreement, the Veteran indicated his disagreement with the March 2010 denial of service connection for cold injury residuals, a disorder affecting the fingers of the left hand, and disorders of the right foot and bilateral ankles.  These issues were not listed in the heading of the document, which only listed the denials of service connection for a left shoulder and left arm condition (now a single issue), and total disability based on individual employability (which was later denied and not appealed to the Board).  In the body of the statement, it was noted that the Veteran was appealing those issues as well as "any and all other conditions and impairments listed on his most recent rating decision."  As such, and pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  

The issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for cold injury residuals, a disorder affecting the fingers of the left hand, and disorders of the right foot and bilateral ankles, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record fails to demonstrate a current left shoulder disorder as a result of the Veteran's military service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  

The Board notes that a VA medical opinion was not provided in this case.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, there is no indication in the voluminous medical documentation of a left shoulder disorder, or even complaints thereof, and the only evidence that the Veteran's claimed disorder exists (and is related to service) is the March 2015 hearing transcript during which he testified to that effect.  To that end, the Veteran has provided any medical evidence suggesting the existence of a current orthopedic left shoulder disability, or possibility of such a relationship to his period of active service.  As such, the Veteran's reports of an undocumented, in-service injury alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In this case, the Veteran asserts that he has a left shoulder disorder which was incurred while playing flag football during his period of active service.  

The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the Veteran's period of active duty, service treatment records do not contain a diagnosis of any chronic left shoulder disorder.  In fact, these records do not even contain a mention of a left shoulder condition, injury, or symptom.  As to the Veteran's purported football injury, a report authored September 13, 1984, noted such an injury.  However, the report was negative for any complaint or diagnosis for any left shoulder injury, as the Veteran testified he incurred.  Instead, the report only noted injuries to the fingers of the right hand.

Post-service, a myriad of VA and private treatment records, as well as records furnished by the SSA, note the Veteran's various complaints of pain in the knees and other specific joints, but not a single record references a report of shoulder pain until September 22, 2015, at which time a diagnosis of a shoulder disorder was not provided.  In fact, the record is entirely silent for any diagnosis of an orthopedic diagnosis affecting the left shoulder to include the AC joint or any bony structures in that area.  During a February 2009 visit to his private provider, the Veteran reported pain in the left knee, right knee, both ankles, and hips.  He noted that these pains, which did not include a mention as to the left shoulder, originated within the prior 10 years (placing the earliest date of reported onset approximately a decade after separation).  It is noted that x-rays of the shoulders in February 2009 were interpreted as normal, while the knees and feet were shown to have degenerative changed.  Also on physical examination, the Veteran had normal range of motion and strength in his left upper extremity with no joint enlargement or tenderness.  During his hearing, the Veteran testified that he was not sure when his left shoulder pain began, and denied receiving any shoulder treatment for a number of years after service.  He reported being diagnosed with generalized arthritis, but the evidence of record simply does not suggest the presence of arthritis in the left shoulder, much less relate such a condition to the Veteran's military service.
 
The private treatment records cited by the Veteran during his Board hearing make no mention of a left shoulder diagnosis, nor do such records contain the Veteran's complaints thereof.  While a "soft tissue tumor, left shoulder," was diagnosed in September 2015, such is a dermatological finding.  The provider identified the mass as a lipoma (a benign tumor composed of body fat).  Importantly, there is no suggestion that this condition was linked to the Veteran's period of service, to include a football injury.  Objective testing of the shoulder itself noted that the AC joint was normal, and that the Veteran enjoyed full range of motion in the left shoulder.

As such, the Board finds that service connection is not warranted at this time.  In this case, the evidence of record does not contain a diagnosis for a chronic orthopedic left shoulder disorder.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Insofar as the Veteran is asserting that he carries a current diagnosis for a left shoulder disorder that was incurred during service, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is competent to report that he experienced shoulder pain, but he has not demonstrated the medical competence to make a correlation between any current symptoms and a chronic, as yet undiagnosed, left shoulder disorder, and he has not demonstrated the medical training necessary to diagnose such.  

Importantly, there is no medical opinion of record linking any current left shoulder disorder to his military career.  As such, service and post-service medical records tend to provide evidence against this claim.  Further, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of a left shoulder disorder, or that the diagnosed lipoma was in any way related to a 1984 in-service football injury.  Also of note, this diagnosis was rendered in 2015, nearly three decades following separation from service.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.





ORDER

Service connection for a left shoulder disorder is denied.


REMAND

As noted above, a March 2010 rating decision denied service connection for cold injury residuals, a disorder affecting the fingers of the left hand, and disorders of the right foot and bilateral ankles.  Within one year of notification of that decision, in April 2010, the Veteran filed a notice of disagreement, indicating his disagreement with the preceding rating decision in an awkwardly-formatted document.  Following a search of the Virtual VA and VBMS electronic records systems, an SOC has not been identified as having been prepared for this issue.  The Board finds that the April 2010 filing constitutes a timely Notice of Disagreement with regard to these issues.  38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claims, rather than merely referring it back to the AOJ, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case pertaining to the March 2010 denial of service connection for cold injury residuals, a disorder affecting the fingers of the left hand, and disorders of the right foot and bilateral ankles.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal following issuance of an SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


